ON REMAND FROM THE SUPREME COURT OF ALABAMA
INGRAM, Presiding Judge.
Upon remand to this court by the Supreme Court of Alabama, Ex parte Fowl River Protective Association, Inc., 572 *468So.2d 446 (Ala.1990), the judgment of this court in Graves v. Fowl River Protective Association, Inc., 572 So.2d 441 (Ala.Civ.App.1988), is hereby set aside. The case is remanded to the trial court for proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED.
ROBERTSON and RUSSELL, JJ., concur.